           Case 1:19-cv-00878-VSB Document 73 Filed 12/23/19 Page 1 of 1




Nicholas Mathews                         300 Crescent Court
Direct Dial: (214) 978-4914                  Suite 1500                      Telephone: (214) 978-4000
nmathews@McKoolSmith.com                  Dallas, TX 75201                    Facsimile: (214) 978-4044


                                        December 23, 2019

VIA ECF

The Honorable Vernon S. Broderick
United States District Judge
Thurgood Marshall United States Courthouse
40 Foley Square, Courtroom 518
New York, New York 10007

         RE:       Powermat Technologies, Ltd. v. Belkin International Inc., No. 1:19-cv-00878-
                   VSB (S.D.N.Y.)

Dear Judge Broderick:

        I write on behalf of plaintiff Powermat Technologies, Ltd. (Powermat) to request an
extension of the deadline for Powermat to file its response in opposition to defendant Belkin
International Inc.’s (Belkin’s) motion for leave to file an amended answer and counterclaims
(Dkt. No. 70). Belkin filed its motion on December 20, 2019, and served it on December 22.
Thus, under Local Civil Rule 6.1(b), Powermat’s response is currently due on January 6, 2020.
Due to the holidays and counsel’s other scheduling conflicts, Powermat seeks an additional seven
days, to and including January 13, 2020, to file its response.

        This is Powermat’s first request for an extension of time to oppose Belkin’s motion for
leave. Belkin consents to Powermat’s request.

        Thank you for your consideration of this matter.

                                             Respectfully submitted,

                                             /s/ Nicholas Mathews

                                             Nicholas Mathews

CC:     Counsel of record (via ECF)




                                          McKool Smith
                                 A Professional Corporation • Attorneys
          Austin | Dallas | Houston | Los Angeles | Marshall | New York | Washington, DC
